              Case 3:20-cv-01357-JSC Document 39-1 Filed 12/17/20 Page 1 of 2




 1   DENNIS J. HERRERA, State Bar #139669
     City Attorney
 2   MEREDITH B. OSBORN, State Bar #250467
     Chief Trial Deputy
 3   RAYMOND R. ROLLAN, State Bar #304548
     Deputy City Attorney
 4   Fox Plaza
     1390 Market Street, 6th Floor
 5   San Francisco, California 94102-5408
     Telephone:    (415) 554-3888
 6   Facsimile:    (415) 554-3837
     E-Mail:       raymond.rollan@sfcityatty.org
 7

 8   Attorneys for Defendant
     CITY AND COUNTY OF SAN FRANCISCO
 9

10

11                                    UNITED STATES DISTRICT COURT

12                                 NORTHERN DISTRICT OF CALIFORNIA

13    DACARI SPIERS,                                      Case No. 20-CV-01357-JSC

14            Plaintiffs,                                 DECLARATION OF NICOLE PIFARI IN
                                                          SUPPORT OF DEFENDANT CITY AND
15            vs.                                         COUNTY OF SAN FRANCISCO’S MOTION
                                                          TO VACATE THE TRIAL DATE AND STAY
16    CITY AND COUNTY OF SAN                              THE CIVIL PROCEEDING
      FRANCISCO; AND DOES 1-50
17    INDIVIDUALLY AND IN OFFICIAL                        Hearing Date:          January 21, 2021
      CAPACITIES AS POLICE OFFICERS FOR                   Time:                  9:00 a.m.
18    THE CITY AND COUNTY OF SAN                          Place:                 Zoom
      FRANCISCO, INCLUSIVE,
19                                                        Trial Date:            July 12, 2021
              Defendants.
20

21

22   I, Nicole Pifari, declare as follows:
23          1.       I am an attorney licensed to practice in California. I represent Terrance Stangel in a

24   pending felony criminal case, People v. Stangel. The criminal complaint alleges violations of Penal

25   Code sections 243(d) [Battery with Serious Bodily Injury]; 245(a)(1) [Assault with a deadly weapon];

26   245(a)(4) [Assault with Force Likely to Cause Great Bodily Injury]; and 149 [Assault under Color of

27   Authority].

28
      DECL. ISO MOTION TO STAY                             1                          n:\lit\li2020\200798\01500626.docx
      CASE NO. 20-CV-01357-JSC
Case 3:20-cv-01357-JSC Document 39-1 Filed 12/17/20 Page 2 of 2
